Motion Granted; Order filed February 26, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00565-CR
                                ____________

                   WILBY AVERILL LEJEUNE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 15-09-15381

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion requesting to
review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is
granted.
      Accordingly, we hereby direct the Judge of the 506th Judicial District Court
to afford appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
March 13, 2019; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM